t c memo united_states tax_court steven j romer petitioner v commissioner of internal revenue respondent docket no filed date steven j romer pro_se elizabeth p flores and lyle b press for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s federal income taxes additions to tax and penalties as follows deficiency additions to tax and or penalties sec_6651 sec_6653 sec_6663 sec dollar_figure big_number big_number big_number -- dollar_figure -- dollar_figure dollar_figure -- -- -- -- -- dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision are the collateral_estoppel effect of petitioner’s state court conviction for embezzlement the amount of income petitioner received by embezzling funds from his legal clients and the amount of income petitioner received from a check-kiting scheme and whether petitioner is liable for a fraud addition_to_tax for and fraud penalties for and findings_of_fact many of the facts have been stipulated and are so found petitioner resided in new york at the time of the filing of his petition during the years in issue petitioner was a practicing attorney in new york state dollar_figure received from gabrielle votano in petitioner established a_trust on behalf of gabrielle votano votano into the corpus of which was transferred dollar_figure in life_insurance_proceeds that votano inherited from her father petitioner was designated as trustee of this trust and it was intended by votano that petitioner use the dollar_figure to purchase for the trust a suitable investment approved by votano on date petitioner transferred the dollar_figure received from votano into a special checking account in his name at chemical bank the dollar_figure was not transferred into one of petitioner's client escrow accounts on or about date petitioner purchased with the dollar_figure two certificates of deposit at chemical bank -- one in the amount of dollar_figure and the other in the amount of dollar_figure although not completely clear from the record it appears that these certificates of deposit were purchased in the name of petitioner not in the name of the votano trust on date votano delivered a letter to petitioner in which she asked that her trust be terminated petitioner informed votano that the two certificates of deposit that he had purchased with the dollar_figure had just been renewed and therefore that the funds were not readily available on or about date votano received from petitioner a letter in which petitioner falsely claimed among other things that he had been diagnosed with an inoperable and incurable brain tumor and that he had only months to live and petitioner correctly acknowledged in the letter that votano's dollar_figure was no longer available petitioner’s letter explains in part as follows to get right to the point your money is no longer available i’m sorry to say i did however take out a very large life_insurance_policy dollar_figure million just before my condition was diagnosed if you make a fuss or contact the authorities the insurance_company will use it as an excuse to claim fraud and avoid paying the face of the policy you will be paid in full in a very short time by a similar letter i have informed my wife of this obligation i used the money to feed some hungry and poverty- stricken people it didn’t go into my home or family in fact my home is mortgaged for about twice of what it is worth your only method of being repaid is through the life_insurance i deeply regret the whole episode please don't and ask your attorney to not contact chemical bank it will do you no good since there is no money there and the insurance_company will use that as an excuse to not pay the policy neither votano nor the trust ever received back from petitioner any portion of the dollar_figure as a result of the loss of the dollar_figure votano received dollar_figure from the new york state lawyers’ fund for client protection dollar_figure received from william marion’s family trusts at the request of william marion a long-time legal client petitioner in established a family_trust on behalf of the two daughters and one son of william and lillian marion in again at the request of william marion petitioner established another trust on behalf of joseph marion the only son of william and lillian marion both trusts were funded with stock in the william marion co a closely_held_corporation controlled by the marion family the family_corporation the corporate stock to be held in the two trusts was to be conveyed to the marion children years after the death of william and lillian marion these trusts will be referred to hereinafter collectively as the marion family trusts from the time of formation of the marion family trusts until early petitioner and the accountant for the marion family were co-trustees on each of the trusts in february of petitioner became sole trustee of the marion family trusts petitioner was not authorized to use any of the trust property for his personal purposes in early william and joseph marion and the other family members agreed to sell the stock in the family_corporation that was held by the marion family trusts for dollar_figure million in cash upon closing of the sale on or about date and after cash disbursements of dollar_figure were made to william and lillian marion petitioner was to transfer the dollar_figure balance of the sales proceeds into checking accounts in the name of the marion family trusts william marion instructed petitioner to purchase for the trusts certificates of deposit having a 3-month maturity petitioner however transferred the dollar_figure balance of the sales proceeds into a special checking account in his name at chemical bank the marion family trusts were not reflected on chemical bank's records as having an interest in the account the account into which the dollar_figure was transferred did not constitute one of petitioner's client escrow accounts on or about date using the dollar_figure that had been obtained from the marion family trusts and that had been transferred by petitioner into a checking account at chemical bank petitioner purchased two certificates of deposit at chemical bank in the respective amounts of dollar_figure and dollar_figure in the name of steven j romer trustee not in the name of the marion family trusts occasionally petitioner forwarded payments to the marion children as beneficiaries of the marion family trusts purportedly representing interest payments on the certificates of deposit that petitioner had purchased state and federal taxes due on the quarterly interest payments received on the two certificates of deposit were paid_by petitioner in the name of the trusts on date chemical bank issued a renewal of a dollar_figure certificate of deposit in the name of steven j romer trustee not in the name of the trusts neither of the marion family trusts nor any member of the marion family ever received from petitioner any repayment of trust property or of the dollar_figure originally transferred into the trusts as a result of the loss of the dollar_figure each of the two marion family trusts received dollar_figure from the new york state lawyers’ fund for client protection dollar_figure received from ira saferstein in late january and early february of ira saferstein saferstein transferred dollar_figure to petitioner as his attorney and saferstein instructed petitioner to purchase with the dollar_figure two certificates of deposit on saferstein's behalf saferstein understood that the certificates of deposit were to be held in trust on his behalf by petitioner in fact however petitioner purchased with the dollar_figure two certificates of deposit in petitioner's name not in the name of saferstein petitioner used the two certificates of deposit as collateral to obtain a personal bank loan petitioner did not inform the bank that the certificates of deposit were not owned by him and petitioner never obtained permission from saferstein to use saferstein’s funds or the two certificates of deposit purchased with saferstein’s funds for collateral on a personal loan nor for any other personal purpose by letter dated late december of or early january of saferstein informed petitioner that the certificates of deposit that petitioner was supposed to have purchased and to be holding on saferstein’s behalf should not be renewed on their next maturity_date of date in response to saferstein’s letter petitioner gave saferstein a copy of the letter that he had sent to votano quoted in part above and petitioner added the following note to saferstein ira do not contact sterling national bank there is no money there and the insurance_company will use it as an excuse to avoid paying with the letter to saferstein petitioner enclosed a promissory note indicating that he owed saferstein dollar_figure representing the original dollar_figure that petitioner had received from saferstein plus accrued interest saferstein never received back from petitioner any portion of the dollar_figure as a result of the loss of the dollar_figure saferstein received dollar_figure from the new york state lawyers’ fund for client protection dollar_figure million received from judith ripps on date judith ripps ripps another of petitioner’s legal clients transferred dollar_figure million to petitioner for the purchase on her behalf of a certificate of deposit at chemical bank ripps never gave petitioner permission to use the dollar_figure million nor the certificate of deposit petitioner purchased with ripp’s dollar_figure million as collateral on his personal loans ripps never received back from petitioner any portion of the dollar_figure million as a result of the loss of the dollar_figure million ripps received dollar_figure from the new york state lawyers’ fund for client protection dollar_figure received from banks during december of petitioner obtained dollar_figure by writing checks on checking accounts at chemical bank and at citibank over which petitioner had control but in which accounts there existed insufficient funds to cover the checks petitioner had written no portion of this dollar_figure obtained by petitioner through this check-kiting scheme has been repaid to the banks during petitioner and his various controlled corporations sought and obtained loans from chemical bank and from citibank for various real_estate and other business activities in which petitioner and his controlled corporations were involved in applying for the bank loans petitioner represented to personnel of the banks that he had a net_worth of at least dollar_figure million dollar_figure received from bridgehampton estates on date new gold equities corp new gold a corporation controlled by petitioner borrowed dollar_figure million from bridgehampton estates inc bridgehampton for the purpose of obtaining additional working_capital petitioner personally guaranteed this loan no portion of which has been repaid of the total dollar_figure million in funds obtained from bridgehampton at least dollar_figure was deposited by petitioner into a checking account of new gold maintained at chemical bank after these funds were deposited into this new gold account at chemical bank checks drawn on the account required the signatures of both petitioner and lloyd goldman goldman the majority stockholder of bridgehampton petitioner was not authorized to sign goldman’s signature on new gold's checks and petitioner was not authorized to use any of the funds loaned to new gold by bridgehampton for his personal purposes in connection with petitioner's application_for the above loan from bridgehampton petitioner gave goldman a personal financial statement reflecting that petitioner had over dollar_figure million of cash in various bank accounts a net_worth of at least dollar_figure million and a gross_income for of dollar_figure on three checks totaling at least dollar_figure drawn on the account of new gold at chemical bank in which account the funds loaned by bridgehampton had been deposited petitioner forged goldman's signature and without permission of bridgehampton or of goldman petitioner obtained at least dollar_figure neither new gold nor bridgehampton ever received a repayment of this dollar_figure dollar_figure received from william marion in william marion loaned new gold and ryer equities corp ryer another corporation controlled by petitioner dollar_figure and dollar_figure respectively for renovation of apartment buildings owned by each corporation these loans to new gold and to ryer were personally guaranteed by petitioner some interest on these loans was paid but no payments of principal were made and the loans remain outstanding petitioner’s conviction for embezzlement on date petitioner was indicted by a grand jury of the county of new york on counts relating to petitioner's embezzlement of funds from votano the marion family trusts saferstein and ripps on date after a month jury trial petitioner was convicted in the supreme court of the state of new york new york county on all counts and on date petitioner was sentenced to concurrent prison terms the although the evidence indicates that the total amount of the three forged checks exceeded dollar_figure respondent without explanation has charged to petitioner with regard to these items additional income of only dollar_figure we also use respondent's figure of dollar_figure highest from to years petitioner is now incarcerated in sing sing correctional facility ossining new york in connection with the above conviction for embezzlement on date in a supplemental judgment and order of restitution entered by the supreme court of the state of new york new york county petitioner was ordered to make restitution to votano the marion family trusts saferstein and ripps relating to the embezzlement for which he was convicted in the total cumulative amount of dollar_figure as follows restitution order in favor of amount gabrielle votano the marion family trusts ira saferstein judith ripps total dollar_figure big_number big_number big_number big_number dollar_figure neither party offers any explanation of why the order of restitution provided dollar_figure million with respect to saferstein in spite of the fact that petitioner embezzled dollar_figure from saferstein petitioner has not made any of the restitution payments required under the above judgment on date petitioner’s conviction was affirmed by the new york state appellate court the funds that petitioner received from his check-kiting scheme on the accounts at chemical bank and citibank by forging goldman's signature on new gold's checks and as loan proceeds from william marion were not the subject of charges brought against petitioner in the above criminal proceedings on date petitioner was disbarred by the state of new york petitioner's dollar_figure million life_insurance_policy as suggested in the above-referenced letter that petitioner gave to some of his clients in the fall of petitioner applied for a dollar_figure million life_insurance_policy with metropolitan life_insurance co which policy was approved on date on date the policy was canceled because petitioner's check in payment of the january dollar_figure premium was not honored petitioner’s federal_income_tax returns and respondent’s audit as of december of petitioner had not filed his federal_income_tax returns for the prior years in early december of respondent's representative contacted petitioner and inquired as to petitioner's failure_to_file the above tax returns on date petitioner untimely filed his individual federal_income_tax returns for and and on date petitioner timely filed his individual federal_income_tax return for on his untimely filed federal_income_tax returns for and and on his federal_income_tax return for petitioner reflected losses from his law practice no other income and no tax due on audit respondent charged to petitioner as additional income the dollar_figure that in petitioner's new york state criminal trial was alleged to have been embezzled by petitioner from his clients and the total additional dollar_figure that petitioner received through his check- kiting scheme by forging checks on the new gold account and as loan proceeds from william marion the schedule below reflects petitioner's federal_income_tax returns as filed as well as the adjustments determined by respondent for each year tax_return reported losses dollar_figure big_number dollar_figure big_number dollar_figure big_number respondent's determinations dollar_figure embezzlement income as alleged in state court -- gabrielle votano marion family trusts ira saferstein judith ripps dollar_figure in additional income adjustments -- check kiting bridgehampton estates william marion big_number big_number big_number big_number big_number big_number big_number total adjustments to income dollar_figure dollar_figure dollar_figure as indicated respondent's notice_of_deficiency made an adjustment of dollar_figure with regard to petitioner's embezzlement from saferstein respondent has not explained the dollar_figure difference between the dollar_figure petitioner embezzled from saferstein and the amount of the above adjustment and we treat the additional dollar_figure reflected in respondent's notice_of_deficiency as having been conceded by respondent opinion collateral_estoppel and petitioner's embezzlement income it is well established that gross_income under sec_61 includes income earned from illegal activity such as embezzlement 366_us_213 3_f3d_625 2d cir affg tcmemo_1992_478 it also is well established that based on petitioner's criminal conviction in new york state court petitioner in this case is estopped from denying that he embezzled funds from his clients namely votano the marion family trusts saferstein and ripps 449_us_90 440_us_147 439_us_322 942_f2d_309 6th cir revg 94_tc_60 620_f2d_23 3d cir affg barrasso v commissioner tcmemo_1978_432 with regard however to the specific amount of funds that petitioner embezzled from his clients the collateral_estoppel effect of petitioner's state court conviction for embezzlement combined with the state court order of restitution is less clear arguably the restitution order would appear to establish the specific amount of funds petitioner embezzled from each of the clients namely dollar_figure in from votano dollar_figure in from the marion family trusts dollar_figure in from saferstein and dollar_figure in from ripps in 91_tc_273 which involved the collateral_estoppel effect of a prior action for accounting of misappropriated funds we held that both the fact of misappropriation and the specific amount of funds misappropriated were established by collateral_estoppel in petitioner's new york state court criminal prosecution however neither the indictment nor the judgment of conviction charged petitioner with embezzlement of any specific amount of funds from his clients further the record in this case is lacking in information regarding the manner in which the order of restitution was adjudicated and issued on the record in this case we believe it would be inappropriate to apply collateral_estoppel to the new york state court order of restitution and to base our findings as to the specific amount of embezzlement income petitioner received each year from his clients solely on the order of restitution and we decline to do so allen v mccurry supra pincite zecchini v commissioner tcmemo_1992_8 cipparone v commissioner tcmemo_1985_234 keogh v commissioner tcmemo_1975_197 however for purposes of the tax deficiencies determined by respondent in this case petitioner has the burden of proving by a preponderance_of_the_evidence the actual amount of embezzlement income that he received in each year rule a the evidence indicates that petitioner embezzled from his clients essentially the same amount of funds that he was ordered to restore to his clients the restitution amounts have been stipulated by the parties and those stipulated amounts reflect essentially the same amount of embezzlement income that respondent has charged to petitioner with respect to votano namely dollar_figure for with respect to the marion family trusts namely dollar_figure for with respect to saferstein namely dollar_figure for and with respect to ripps namely dollar_figure for the evidence indicates by among other things petitioner's own acknowledgment in the letter to his clients that petitioner took control of these funds and that petitioner without permission of his clients misappropriated these funds and failed to repay his clients petitioner has failed to satisfy his burden of proving to the contrary on the facts of this case we sustain respondent's determination that the above funds should be charged to petitioner as taxable embezzlement income for each of the years indicated petitioner alleges constitutional defects in the state court criminal trial leading up to his conviction and petitioner argues therefrom that in spite of his conviction and the restitution order he should not be estopped in this proceeding from disputing his receipt of embezzlement income we disagree petitioner has not established such fundamental flaws in his state court conviction that the doctrine_of collateral_estoppel should not apply to establish that petitioner embezzled funds from clients u s c sec kremer v chemical as explained with regard to saferstein the order of restitution reflected dollar_figure million and respondent's notice_of_deficiency reflected dollar_figure the amount stipulated by the parties and that we use is dollar_figure constr corp 456_us_461 103_tc_501 alternatively with respect to the embezzlement income that is covered by the state court order of restitution and by petitioner's obligation to reimburse the new york state lawyers’ fund for client protection petitioner argues that such embezzlement income should not be taxable to him but that it should be treated as having been converted into a nontaxable debt obligation while it is true that restitution of embezzled funds may give rise to an ordinary deduction for the embezzler in the year of repayment james v united_states supra pincite such possible deduction in the year of repayment does not affect the requirement that the embezzled funds be included in income in the year of receipt in any event petitioner has not repaid any of the embezzled funds with respect to the dollar_figure that petitioner obtained through his check-kiting scheme and the dollar_figure that petitioner obtained by forging goldman's signature on checks written on the new gold account petitioner claims that his acknowledgment of his obligation to repay these funds requires that all of these funds now be treated in his hands as nontaxable loan proceeds as explained however by the court_of_appeals for the second circuit in collins v commissioner f 3d pincite loans are identified by the mutual understanding between the borrower and lender of the obligation to repay and a bona_fide intent on the borrower's part to repay the acquired funds the evidence does not establish that petitioner's receipt of dollar_figure through his check-kiting scheme was based on consensual agreements between petitioner and the banks to the effect that petitioner could overdraw his accounts and later repay the banks as petitioner contends similarly the evidence does not establish that petitioner's receipt of dollar_figure by forging goldman's signature was based on a consensual agreement between petitioner and goldman to the effect that petitioner could forge goldman's signature and treat the funds so obtained as a personal loan the sparse evidence in the record however with regard to petitioner's receipt of dollar_figure from william marion indicates and respondent's brief so acknowledges that these funds were obtained by new gold and ryer as a loan from william marion the facts that petitioner personally guaranteed the loan and the loan has not been repaid do not convert this dollar_figure into taxable_income to petitioner the dollar_figure that was borrowed from william marion is not to be treated as taxable_income to petitioner in the years before us in summary each of respondent's adjustments to petitioner's and taxable_income is sustained with the exception of the dollar_figure loan proceeds from william marion fraud addition_to_tax for and fraud penalties for and whether a taxpayer is liable for a fraud addition_to_tax or a fraud_penalty constitutes a question of fact fraud is never to be imputed or presumed however its proof may depend to some extent upon circumstantial evidence and may rest upon reasonable inferences properly drawn from the evidence of record 56_tc_213 see also 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir the consistent understatement of substantial amounts of income over several years is strong evidence of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 54_tc_1011 any conduct the likely effect of which would be to mislead or conceal is indicative of fraud fraud must be proved by respondent by clear_and_convincing evidence sec_7454 rule b where fraud is established for a year the 75-percent fraud addition_to_tax for under sec_6653 and and the 75-percent fraud_penalty for and under sec_6663 and b apply to the entire tax_deficiency unless the taxpayer establishes that some portion of the underpayment is not attributable to fraud strong evidence of petitioner's fraudulent intent for each year in issue exists in this case petitioner was an experienced attorney petitioner certainly knew of his professional obligation to maintain client funds and investments separate from his own funds and investments with the exception of the dollar_figure obtained by petitioner as a loan from william marion petitioner received substantial income by embezzling funds from his clients by kiting checks and by forging signatures none of which petitioner reported on his federal_income_tax returns petitioner failed to file federal_income_tax returns for many years and petitioner's federal_income_tax returns for and were untimely filed only after petitioner was contacted by respondent's representative about the delinquent returns petitioner's federal_income_tax returns for and that were eventually filed were inaccurate and failed to report significant income that petitioner received in each year petitioner's pattern of not reporting taxable_income along with the other factors mentioned establish by clear_and_convincing evidence petitioner's fraud with regard to his federal income taxes for and 348_us_121 796_f2d_303 9th cir affg tcmemo_1984_601 further petitioner has not satisfied his burden of proving herein that any of the income adjustments that we have sustained were not attributable to fraud accordingly the 75-percent fraud addition_to_tax for and the 75-percent fraud penalties for and are sustained and are applicable to each of the income adjustments that we have sustained petitioner argues that the imposition against him in this case of a fraud addition_to_tax for and of fraud penalties for and would constitute double_jeopardy and cruel and unusual punishment in violation of the 5th and 8th amendments to the u s constitution petitioner's argument is without merit see 83_f3d_779 6th cir 98_tc_165 other additions to tax also at issue are additions to tax under sec_6661 for and under sec_6651 for petitioner has not established under sec_6661 that the underpayment for as reflected on the federal_income_tax return that was filed for was based on substantial_authority for petitioner has not established under sec_6651 that the late filing of his return for that year was due to reasonable_cause we sustain the imposition of each of these additions to tax decision will be entered under rule
